Citation Nr: 1213787	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-16 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse; Appellant's son-in-law


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1943 to March 1946. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board by videoconference from the RO in August 2010.  A transcript of the hearing is associated with the claims file. 

In January 2011, the Board remanded the appeal for further development. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have been considered. 


FINDING OF FACT

The Veteran sustained a head injury in non-combat service with a continuity of some symptoms such as dizziness and headaches since service that are related to the head injury. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a traumatic brain injury have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303; 4.124a (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

The Veteran served as a U.S. Navy seaman in a construction battalion with primary duties as a longshoreman in England.  He contends that he experiences physical, behavioral, and cognitive deficits as residuals of a traumatic brain injury in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service personnel records are silent for any symptoms, diagnoses, or treatment for a traumatic head injury.  In November 1969, the RO received correspondence from a physician who reported that he was the construction battalion medical officer in 1943-45 and was consulted by the Veteran on many occasions following a blow to the head that had rendered the Veteran unconscious.  The physician did not note that he made any diagnosis or prescribed any treatment.  Service treatment records did contain entries by this physician for a tonsillectomy.  In a March 1946 discharge physical examination report, the examiner noted no history of injury and no head, nervous system or psychiatric abnormalities.  

In December 1960, the RO received the Veteran's initial claim for service connection for unspecified residuals of a head injury incurred when he was struck by a crane block and hook while handling cargo in England in 1944.  (In a July 1969 letter, a fellow Sailor noted that the injury occurred in March 1945.)  In March 1961, the RO denied service connection because the service treatment records including a discharge physical examination showed no evidence of an injury or any residual disability.  The Veteran did not express disagreement within one year, and the decision became final.  38 U.S.C. § 4005 (1958).   

In May 1965, the Veteran sought to reopen the claim.  The RO considered correspondence from a private physician who reported that he treated the Veteran starting in October 1946 for symptoms of dizziness, nausea, blackouts, profuse sweating, and fever.  The physician diagnosed post-concussion syndrome as the result of the head injury two years earlier in 1944.  The RO also considered the results of a January 1966 VA examination in which the Veteran reported nausea, headaches, nervousness, and sweating spells that interfered with concentration.  A VA physician concluded that the symptoms were somatic and diagnosed "psychoneurotic reaction, anxiety - hysterical reaction."   In March 1967, the RO reopened the claim but denied service connection for residuals of a head injury and anxiety reaction on the merits.  The RO acknowledged that the evidence was sufficient to show that a head injury occurred but that there were no chronic residuals as the service records showed no treatment for a head injury.  There was also no current diagnosis of a residual disability.  

The Veteran submitted a more detailed letter from the private physician who provided treatment in 1946 and who concluded that the physical and psychiatric symptoms were related to the blow to the head in service.  The Veteran also submitted several lay statements from a brother and fellow sailors who reported that they observed the Veteran with a bandage on his head and were aware of his reports of the circumstances of a head injury.  In his own statement, the Veteran reported that he was unconscious after the blow to the head and experienced headaches, dizziness, nervousness, and profuse perspiration starting after the injury.  In an October 1969 letter, the Veteran's unit medical officer noted that he provided consultations to the Veteran on many occasions regarding a blow to the head.  The officer was unable to substantiate the time and date and did not discuss the severity of the injury or his actual or recommended treatment.  

In August 1967, the Veteran underwent an additional VA examination.  A psychiatric consultant noted that the Veteran had a passive dependent personality but no acquired psychiatric disorder.  After review of several laboratory and electrodiagnostic studies, a VA physician concluded that the Veteran had a psychoneurosis with no organic brain damage.  In decisions in February 1968 and August 1968, the Board denied service connection for a psychoneurotic reaction from a head injury and for a duodenal ulcer.  =The Veteran provided oral testimony before the RO in February 1970 and before the Board in June 1970.  In July 1970, the Board declined to reopen the claim.  The Board acknowledged that the Veteran sustained a blow to the head from a crane in service but that the Veteran's psychoneurotic symptoms with no evidence of organic brain damage were not shown to be related to the crane accident.  

In correspondence in December 1977, a private physician noted that he examined the Veteran on two occasions earlier that year.  The physician noted the Veteran's reports of dizziness, headaches, and blackouts since the crane accident but that there was insufficient time in his examination to evaluate those symptoms.  In May 1984, another private physician noted the Veteran's reports of continued dizziness and headaches secondary to head trauma but also did not evaluate the symptoms.  In November 1984 and February 1985, two VA physicians noted the Veteran's reports of worsening headache and nervousness and diagnosed chronic anxiety neurosis and generalized anxiety disorder respectively.  The latter physician noted the Veteran's reports of symptoms since service but concluded that the disorder had become more severe as a result of accumulated number of physical disorders. 

In March 2003, the Veteran sought to reopen the claim for service connection for residuals of the head injury.  In May 2003, a fellow sailor who provided a statement in 1967 again noted that he witnessed the Veteran's crane accident, spoke with the Veteran many times after service, and was aware of the Veteran's symptoms of headaches and dizziness.  

In March 2007, the Veteran underwent a VA neurological examination.  A VA neurologist noted the Veteran's reports of continued headaches and general nervousness with weakness in the extremities.  The neurologist noted the circumstances of the crane injury, the correspondence from the private physician who treated the Veteran in 1946, and the correspondence from the physician in May 1984 who diagnosed post-concussion syndrome.  The VA neurologist noted no memory, cognition, or cranial nerve deficits and diagnosed mild peripheral neuropathy and bilateral carpal tunnel syndrome.  The physician did not associate either disorder with the crane accident.   

In June 2009, a VA primary care nurse practitioner noted that the Veteran had difficulty describing his medical history but that he denied any headaches, seizures, or anxiety.  None of the Veteran's reported residuals of a traumatic brain injury are noted in the list of on-going primary care problems. 

In December 2009, the Veteran was examined in a VA geropsychiatric clinic.  A VA psychiatrist noted some inconsistent reports of current symptoms.  The Veteran was noted to be a poor historian, but there was no mention of a head injury.  The psychiatrist noted the Veteran's reports of a longstanding history of anxiety and "nerves/jumpy" since service but an associate psychiatrist noted that the Veteran was referring to neuropathic pain and not anxiety.  The psychiatrist noted that the Veteran denied memory problems but then that he had a new onset of memory deficits and was occasionally forgetful.  The Veteran did drive an automobile for short trips and the only limitations in daily activities were imposed by physical limitations such as requiring support in the bath and buttoning clothing.  The psychiatrist did note an anxious mood and hyperverbal speech but no thought content deficits.  The psychiatrist diagnosed mild cognitive impairment with no evidence of dementia.  

In April and August 2010, the Veteran's family provided several statements.  The family members and other acquaintances noted that the Veteran was a normal, athletic high school student and was a "changed man" after service.  The family noted that they observed that the Veteran experienced symptoms since his discharge from service other than headaches and dizziness including stuck-in-set perseverance, hyper-organization, overreaction to common situations, sensitivity to noise, and inability to transition in conversation from one topic to another.  It is not clear why these symptoms were not reported to or noted by prior examiners including in the March 2007 neurologic examination and the December 2009 geropsychiatric examination.  

In May 2010, a VA neuropsychologist noted the reports by family members of cognitive and behavioral complaints of word-finding difficulties, perseveration, excessive organization, and irritability.  The family reported that the Veteran did not drive an automobile.  The Veteran reported a successful career as a government clerk because the work was not cognitively challenging.  Testing showed low average to average cognitive performance and average memory function but a moderate to severe impairment of rapid number sequencing.  The psychologist concluded that the Veteran's displayed several mild cognitive processing deficits.  The psychologist was unable to confirm or rule out the crane accident as a cause for the symptoms of irritability, over-organization, and perseverance because there was little evidence of record regarding pre-accident functioning.  However, the psychologist noted that a head injury and other vascular risk factors were not likely contributors to memory and subtle language difficulties.  

In October 2010, a VA psychiatrist also addressed these symptoms of cognitive and memory impairment and concluded that the Veteran did not meet the criteria for a diagnosis of dementia.  The psychiatrist diagnosed mild cognitive impairment and traumatic brain injury but did not note a review of all the medical records and did not specifically associate the current symptoms with the crane accident in service.  

In an August 2010 Board hearing, the Veteran stated that he experienced difficulty with concentration, short and long term memory, recognizing the faces of his relatives, understanding spoken words, and performing daily activities of living such as bathing and dressing.  The Veteran's son-in-law stated that he knew the Veteran for 34 years and observed symptoms of perseveration and hyper-organization.  The Veteran did not display these symptoms during the hearing.  The Veteran was able to recall details of his wartime experiences and symptoms and articulate them clearly during the hearing.  The Veteran's multiple written statements are also clear, well organized, and articulate, and there is no indication that they were written by others for his signature.  

In January 2011, the Board remanded the claim to obtain an additional VA examination specifically for the residuals of traumatic brain injury with attention to the cognitive, behavioral, physical, and subjective symptoms provided in 38 C.F.R. §4.124a, Diagnostic Code 8045.  

In May 2011, a VA physician noted a review of the claims file and summarized several of the examination reports and lay statements noted above.  The physician noted that the service treatment records were silent for any treatment of a head injury that allegedly caused unconsciousness for several days, that there was no notation of an injury on the discharge examination, and that the statements by the private physician and family members were retrospective and did not provide objective medical evidence of his condition at those times.  The psychologist also acknowledged that the more recent examiners were not able to distinguish residuals of a traumatic brain injury from progressive decline due to aging or from an acquired psychiatric disorder.   

Nevertheless, the physician concluded as follows.  First, symptoms of dizziness and headache are likely secondary to the head trauma because they were noted by his physician in 1946 and were expected by him to continue throughout life.  Second, personality changes, preservation, anxiety, organization, and sweating could not be associated with a traumatic brain injury because there is insufficient evidence of pre-injury status other than the family observations that he was a changed man after service and that there may be contributions from an acquired psychiatric disorder.  Third, the cognitive difficulties such as memory impairment were not related to the traumatic brain injury because the Veteran functioned independently throughout his life and was successful in a long career as a clerk.  

In Mar 2012, the Veteran's representative submitted a 2008 published medical treatise, an undated law review article addressing a state veteran's benefits statute, and a 2011 internet news article all related to the symptoms of traumatic brain injury.  The representative waived consideration of the materials by the RO.  The Board considered the materials but the documents hold little probative value as they address a traumatic brain injury in general terms and not to the specific facts of this case.

The Board concludes that the Veteran did sustain a blow to the head in service in 1944 or 1945.  It is not credible that he did not receive immediate clinical investigation and care after a period of unconsciousness for one to two days but rather was provided overnight rest and analgesics and returned to work.  Even in the absence of today's understanding of concussion and traumatic brain injury, some medical care would have been appropriate.  The record does show entries by his unit medical officer for symptoms of tonsillitis, a much less serious medical condition.  The officer later noted that he offered only "consultations" for the Veteran's injury.  However, the Board concludes that the Veteran's lay statement and those of his fellow shipmates and family members are competent and credible to establish that an injury of some undetermined level of severity occurred.  

The Board concludes that service connection for residuals of a traumatic brain injury is warranted for at least some of the Veteran's current symptoms.   Notwithstanding the absence of any record of injury or treatment in service, the Board concludes that the statement of the Veteran's private physician in 1969 and lay statements by the Veteran, family members, and acquaintances are competent and credible evidence that the Veteran experienced a continuity of symptoms of dizziness and headaches since discharge in 1946.  The physician diagnosed post-concussion syndrome and predicted that the symptoms would persist.  Although VA examiners in 1966 and 1967 diagnosed a psychoneurotic reaction and later examiners were inconclusive on a relationship to a brain injury, the private physician's conclusion was reinforced by the VA physician in May 2011 who reviewed the entire record and concluded that headaches and dizziness were related to the head injury.  Therefore, as there is credible lay evidence of the occurrence of a head injury in service, a continuity of at least dizziness and headache symptoms since service, and a credible medical opinion of a relationship of these symptoms to the head injury, service connection is warranted.  

The assignment of an appropriate rating and effective date must be determined by the RO in the first instance.  In this case, Diagnostic Code 8045 for the residuals of traumatic brain injury provides a comprehensive listing of physical, behavioral, subjective, and cognitive functional areas for evaluation.  When it is not possible to separate the effects of a service-connected condition and a non-service-connected condition, VA regulations require reasonable doubt on any issue be resolved in the appellant's favor and that such signs and symptoms be attributed to the service-connected condition.  Mittleider  v. West, 11 Vet. App. 181, 182 (1998); see also
 61 Fed. Reg. 52, 698 (Oct. 8, 1996).  Therefore, the RO must consider the credible lay and medical evidence of record and any additional development necessary to identify those symptoms to be applied to the rating criteria.   


ORDER

Service connection for residuals of a traumatic brain injury is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


